DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on 9/7/2021.
The application has been amended as follows: 

Claim 18. The Wien filter according to claim [[16]] 1, wherein an outer radius of the boss of the each electrode ring is R2, and an inner radius of each electrode ring ranged between 01*R2 and 1.5*R2, with a spacing of the electrode rings from the Wien filter body being between 0.1*R2 and 3*R2.


Response to Arguments
Applicant’s arguments, see pages 12-13, filed 8/31/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Kato et al. U.S. PGPUB No. 2018/0005797 discloses a structure of a Wien filter [Abstract], but does not include a regulator having the claimed structure.
Chen et al. U.S. Patent No. 8,436,317 discloses a Wien filter including a regulator (“The magnetic core enhances the strength and more preciously regulates the distribution of the magnetic field originally generated by the coils. Then two ways to construct a Wien filter are proposed” [Abstract]). However, there is no disclosure that the regulator has a structure of coaxially arranged annular bodies spaced apart from the Wien filter body.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a Wien filter, comprising: electrodes and magnetic poles each having respective protrusions extending radially inwards, and further comprising a regulator comprising a pair of annular, coaxially arranged magnetic rings spaced apart from the Wien filter body.

Regarding dependent claims 2-15 and 17-20; these claims are allowable at least for the reasons indicated with respect to independent claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON L MCCORMACK/Examiner, Art Unit 2881